                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


 PAUL DAVID STRONG                                                                         Plaintiff

 v.                                                           Civil Action No. 3:19-cv-P106-RGJ

 JOSHUA PORTER, et al.                                                                  Defendants


                                            * * * * *

                                  MEMORANDUM OPINION

       By Order entered June 4, 2019, the Court directed Plaintiff either to pay the $400.00 filing

fee or to file an application to proceed without prepayment of fees and affidavit along with a

certified copy of his jail trust account statement for the prior six months (DN 7). The Court warned

Plaintiff that his failure to comply within 30 days from entry of the Order would result in dismissal

of the action for failure to prosecute and for failure to comply with an Order of this Court. The

30-day period has expired without compliance by Plaintiff.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan v.

Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the district

court to enter a sua sponte order of dismissal.”). “[W]hile pro se litigants may be entitled to some

latitude when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements that a

layperson can comprehend as easily as a lawyer.” Id. “[T]he lenient treatment of pro se litigants

has limits. Where, for example, a pro se litigant fails to comply with an easily understood court-

imposed deadline, there is no basis for treating that party more generously than a represented
litigant.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Additionally, courts have an

inherent power “acting on their own initiative, to clear their calendars of cases that have remained

dormant because of the inaction or dilatoriness of the parties seeking relief.” Link v. Wabash R.R.

Co., 370 U.S. 626, 630 (1962).

         Because Plaintiff failed to comply with a straightforward Order of this Court, despite being

warned that dismissal would occur without compliance, the Court concludes that Plaintiff has

abandoned any interest in prosecuting this action.

         Therefore, this action will be dismissed by separate Order. This matter could be reopened

if so requested in a timely manner.

Date:   August 22, 2019




cc:    Plaintiff, pro se
A961.005




                                                  2
